IN THE SUPREME COURT OF MISSISSIPPI1

                                          NO. 97-KA-00238-SCT

JOHN PRUITT a/k/a JOHN RICHARD PRUITT
v.
STATE OF MISSISSIPPI
DATE OF JUDGMENT:                1/26/1990
TRIAL JUDGE:                     HON. JERRY O. TERRY, SR.
COURT FROM WHICH APPEALED:       HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:          LISA D. COLLUMS
ATTORNEYS FOR APPELLEE:          OFFICE OF THE ATTORNEY GENERAL

                                                   BY: BILLY L. GORE
DISTRICT ATTORNEY:                                 CONO A. CARANNA, II
NATURE OF THE CASE:                                CRIMINAL - FELONY
DISPOSITION:                                       AFFIRMED-02/21/2002
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                    3/14/2002

      BEFORE SMITH, P.J., COBB AND DIAZ, JJ.

      COBB, JUSTICE, FOR THE COURT:

¶1. On October 10, 1989, John Richard Pruitt was indicted in the Harrison County Circuit Court for the
murder of Joan Easterling. At the conclusion of trial, a jury convicted Pruitt, and he was sentenced to life
imprisonment without possibility of parole. Following sentencing, Pruitt's attorneys filed both a motion for a
new trial and a motion to withdraw, citing Pruitt's intention to appeal based on ineffective assistance of
counsel. The trial court eventually appointed new counsel for Pruitt. Pruitt's new attorney then filed an
amended motion for a new trial or in the alternative a JNOV which was overruled by the trial court.(1)
Aggrieved, Pruitt appeals, raising the following issues, which have been edited for clarity:

      I. WHETHER PRUITT RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL.

      II. WHETHER THE TRIAL COURT ERRED IN ADMITTING EVIDENCE OF OTHER
      BAD ACTS IN VIOLATION OF M.R.E. 404(b).

      III. WHETHER THE TRIAL COURT ERRED IN DENYING PRUITT'S MOTION TO
      SUPPRESS HIS CONFESSIONS.

      IV. WHETHER THE TRIAL COURT ERRED IN ADMITTING PHOTOGRAPHS OF
      THE VICTIM INTO EVIDENCE.

      V. WHETHER SUFFICIENT EVIDENCE EXISTS FROM WHICH REASONABLE
      JURORS COULD HAVE FOUND PRUITT GUILTY OF MURDER.
      VI. WHETHER THE TRIAL COURT ERRED IN DENYING PRUITT'S MOTION FOR
      JNOV OR ALTERNATIVELY A NEW TRIAL.

¶2. Finding these issues to be without merit, we affirm.

                                                    FACTS

¶3. On November 6, 1988, John Pruitt confessed to the murder of Joan Easterling, a Pass Christian
resident. Pruitt first confessed his involvement during a conversation (initiated by Pruitt) with Kenneth
Bangs, a jailer with the Harrison County Sheriff's Department. According to Bangs, Pruitt then asked to
speak with Detective Thomas Ruspoli of the Pass Christian Police Department. Bangs wrote a narrative
detailing his conversation with Pruitt which reads as follows:

      On date listed above at approximately 17:45, I, Deputy Bangs, was making my usual cell check when
      above subject stopped me, John Pruitt, and stated he had something to get off his chest. I asked
      what, and above subject stated he killed a lady by hitting her in the head with a hammer. I asked her
      name. Above subject stated her name was Joan, but was not sure of her last name. Then I asked
      above subject, where did he kill her. Above subject then stated, in her house in Pass Christian. Above
      subject then stated he broke into a house and stole a gun that he was going to use to kill his ex-wife.

¶4. Later, Pruitt was interviewed by Detective Ruspoli and after receiving Miranda warnings, Pruitt again
confessed to the killing. According to this statement, an intoxicated Pruitt persuaded Easterling to let him
into the house by claiming that Nell Deronja (Pruitt's aunt and the owner of the home Easterling was renting)
sent him to fix a leaking water pipe. Once inside, Pruitt first pulled a knife on Easterling. She then began
screaming, and Pruitt panicked and began beating her with a ballpeen hammer he found lying on a cabinet.
After killing Easterling, Pruitt tried to arrange her clothes so that it would appear to have been a rape. Pruitt
admitted that his true purpose in entering the home was to rob Easterling because he "needed some
money." He then left the home and threw his bloody clothes into a canal. At the time of Pruitt's statement to
Detective Ruspoli, Pruitt said that he felt slightly intoxicated, but clearly admitted to his involvement in the
crime. Pruitt's clothes were later recovered from the area where he claimed to have disposed of them.

¶5. Pruitt had been arrested earlier on the afternoon of his confession on charges of possession of a firearm
by a convicted felon, and at the time of his arrest, he was in a Gulfport bar where he had drunk several
beers. At trial, Pruitt moved to suppress his confession on the grounds that it was involuntary due to
intoxication. However, several witnesses testified that he did not appear to be intoxicated at the time of his
confession. Ultimately, the trial court concluded that the level of detail in Pruitt's responses combined with
the number of witnesses who said he did not appear to be intoxicated at the time of his confession indicated
that, assuming Pruitt was intoxicated at all, he was not so intoxicated as to render his confession involuntary.
Consequently, the statement was ruled admissible, although it was edited in some places so as to eliminate
any reference to past crimes, bad acts, or irrelevant information.

¶6. Pruitt himself was the only defense witness called, and he denied killing Easterling, claiming that his
confession was a result of his intoxication and intimidation by police officers who threatened him with the
death penalty. In rebuttal, Detective Ruspoli denied threatening Pruitt with the death penalty and denied
telling him what to say. The State also pointed out in its cross-examination of Pruitt that his eleven-page
confession was very detailed and that he would have had less than 20 minutes to memorize the information
contained within it, if he had been coached by police at a time when he claimed to have been too
intoxicated to know what he was doing.

                                                  ANALYSIS

      I. WHETHER PRUITT RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL.

¶7. Pruitt first argues that he received ineffective assistance of counsel, although he limits this claim to two
points. First, Pruitt notes that this attorney at trial told the jury in closing arguments that either Pruitt or
Michael Deas (a handyman who worked for Nell Deronja and had an opportunity to commit the crime)
killed Easterling, thereby eliminating the possibility that a third person killed Easterling. Second, Pruitt
complains that his trial attorney failed to object to the admission of a transcript of his statement to Detective
Ruspoli confessing to the crime and furthermore failed to object to the trial court's failure to give a
cautionary instruction regarding the statement.

¶8. The standard of review for a claim of ineffective assistance of counsel is the familiar two-part test
articulated by Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984): the
defendant must prove, under the totality of the circumstances, that (1) his attorney's performance was
defective and (2) the deficiency deprived the defendant of a fair trial. This review is highly deferential to the
attorney, and there is a strong presumption that the attorney's conduct fell within the wide range of
reasonable professional assistance. Hiter v. State, 660 So. 2d 961, 965 (Miss.1995). With respect to the
overall performance of the attorney, "counsel's failure to file certain motions, call certain witnesses, ask
certain questions, or make certain objections fall within the ambit of trial strategy" and do not give rise to an
ineffective assistance of counsel claim. Cole v. State, 666 So. 2d 767, 777 (Miss.1995).

      A. The statement during closing arguments.

¶9. Pruitt first argues that his trial counsel was ineffective as a result of the following statement made during
closing arguments:

      First of all, there's no question about where everybody lives and where the house is and all that came
      and stayed with his Aunt Nell the Thursday night before this happened. There's no question at all.
      There is a question as to when Michael Deas came there and why he came there. And I want to say
      this for sure: There was a killer - there is a killer in the courtroom either right now or that has been this
      week. Either John Pruitt killed that lady or Michael Deas killed that lady. It's just that simple; one of
      the two of them. It had to be one of the two. It had to be. No question about that; and that's why I
      want to look at both of them rather than just John Pruitt.

Michael Deas was a transient handyman who worked for Nell Deronja in exchange for room and board for
himself and his girlfriend. Deas and the girlfriend moved into the backroom of Deronja's home on the day of
the murder, and Deas met Pruitt and shared a beer with him that morning. Deas testified that he saw Pruitt
again later that afternoon but that Pruitt did not acknowledge his call. Deas spent the rest of that afternoon
working by himself on a shed on Deronja's property which was near Easterling's house. Deas continued to
work for Deronja for about a month after the murder. At the time of the trial, Deas was in jail in Cobb
County, Georgia, on charges of violating his parole.

¶10. The record reflects that Deas was the only witness to physically place Pruitt near the scene of the
crime, and Pruitt's attorney at trial went to great lengths to suggest to the jury that Deas himself was the
killer and that Pruitt's jailhouse confession was coerced. Pruitt now argues basically that his attorney
overplayed his hand, so to speak, by eliminating the possibility that some unidentified third person was the
actual killer. While Pruitt may be correct in his assessment of his counsel's tactics, the argument at issue here
still fails because it falls under the ambit of trial strategy. Further, focusing as much attention as possible on
Deas, a transient ex-con who had only moved in that very day, would seem more effective than merely
speculating about some unknown assailant. Therefore, this issue cannot support an ineffective assistance
claim.

      B. The admission of the transcript.

¶11. Pruitt also argues that his trial attorney erred by not objecting when a transcript of his confession was
admitted into evidence along with the audio recording of it. In fact, however, the record reflects that Pruitt
had lodged a continuing objection to any discussion of his inculpatory statement which was acknowledged
by the trial court as the transcripts were being passed out. Thus, there is no reason why a separate
objection would be needed to preserve this issue on appeal. In any case, Miss. Code Ann. § 99-17-37
(2000) states that "[a]ll papers read in evidence on the trial of any cause may be carried from the bar by the
jury," and we have interpreted this to allow juries to take the transcripts of recordings played during trial.
Walker v. State, 671 So. 2d 581, 604 (Miss. 1995). This assignment of error is also without merit.

      II. WHETHER THE TRIAL COURT ERRED IN ADMITTING EVIDENCE OF OTHER
      BAD ACTS IN VIOLATION OF M.R.E. 404(b).

¶12. Pruitt next argues that the trial court erred in admitting into evidence Deputy Bangs's narrative of
Pruitt's initial confession. Pruitt argues this admission improperly placed evidence of prior bad acts in the
form of his arrest for possession of a firearm before the jury in contravention of Mississippi Rule of
Evidence 404(b). In fact, Deputy Bangs's narrative does not refer to his arrest for possession of a firearm at
all. Rather, the Rule 404(b) evidence to which Pruitt objected at trial was his alleged statement to Bangs
that he "broke into a house and stole a gun that he was going to use to kill his ex-wife."

¶13. Furthermore, the record reflects that the Bangs narrative was actually offered into evidence by Pruitt
himself during his cross-examination of Bangs rather than the State. On redirect, the State then had Bangs
read the narrative to the jury in its entirety. Upon Pruitt's objection, the State pointed out the fact that Pruitt
was the one who offered the narrative into evidence, which Pruitt's attorney denied having done. The trial
court overruled Pruitt's objection. While Pruitt's attorney later indicated that he was under the impression
the Bangs narrative would have been redacted to eliminate the prior bad acts as Pruitt's other confessions
had been, the record reflects only that Pruitt requested a redaction of prior arrests from his interview with
Detective Ruspoli.

¶14. As the State notes, the general rule is that a defendant cannot complain of evidence he himself brings
out, nor can an attorney inviting error later complain of it. See Singleton v. State, 518 So. 2d 653, 655
(Miss. 1988); Davis v. State, 472 So. 2d 428, 432 (Miss. 1985); Jones v. State, 381 So. 2d 983, 991
(Miss. 1980)("We think an appellant cannot assail as prejudicial his own trial tactics, because it would
foster a propensity in litigants to create error to enhance the possibility of reversal and repeated trials. This
he is not permitted to do."). The record reflects that Pruitt invited any error by offering the Bangs narrative
into evidence in order to impeach Deputy Bangs. Pruitt cannot now complain that the trial court erred in
letting the State read aloud what he had already published to the jury. This issue is without merit.

      III. WHETHER THE TRIAL COURT ERRED IN DENYING PRUITT'S MOTION TO
      SUPPRESS HIS CONFESSIONS.

¶15. At trial, Pruitt claimed that he was coerced into confessing by threats that he would receive the death
penalty if he did not. He has abandoned this claim on appeal and now alleges only that his confession was
involuntary due to his intoxication and that his free will was overcome by the suggestion of Deputy Bangs
that it would go better for him if he confessed. Pruitt also cites his eighth-grade education as a factor the
trial court should have considered in suppressing his confessions, although he cites no authority for that
proposition.

¶16. We have recently held that:

      The voluntariness of a waiver, or of a confession, is a factual inquiry that must be determined by the
      trial judge from the totality of the circumstances. Further, where there is conflicting evidence on a
      confession's admissibility, this Court will not disturb the court's findings "unless it appears clearly
      contrary to the overwhelming weight of the evidence."

O'Halloran v. State, 731 So. 2d 565, 570-71 (Miss. 1999)(internal citations omitted). See also Johnson
v. State, 511 So. 2d 1360, 1365 (Miss. 1987)("Intoxication . . . does not automatically render a confession
involuntary. The admissibility of a confession depends upon the degree of intoxication").

¶17. The record reflects evidence that Pruitt had been drinking on the morning of his arrest, and he claimed
to have been drinking heavily the night before. Pruitt said in his confession to Detective Ruspoli that his
arrest took place at about 1:00 in the afternoon, but his first confession to Deputy Bangs did not take place
until 5:45 that night, and his second confession to Detective Ruspoli did not take place until later at 8:10 that
night. Furthermore, Deputy Bangs, Detective Ruspoli, and several other witnesses all testified that Pruitt did
not appear to be intoxicated at the time of his confessions. Finally, Deputy Bangs categorically denied
making any coercive statements to Pruitt that it would go better for him if he confessed.

¶18. In sum, Pruitt has failed to show that the trial court's findings regarding the voluntariness of his
confessions were clearly against the overwhelming weight of the evidence. This issue is without merit.

      IV. WHETHER THE TRIAL COURT ERRED IN ADMITTING PHOTOGRAPHS OF
      THE VICTIM INTO EVIDENCE.

¶19. The admissibility of photographs rests within the sound discretion of the trial judge. Griffin v. State,
557 So. 2d 542, 549 (Miss.1990). "Photographs have evidentiary value where they: 1) aid in describing the
circumstances of the killing and the corpus delicti; 2) where they describe the location of the body and
cause of death; and 3) where they supplement or clarify witness testimony." Westbrook v. State, 658
So. 2d 847, 849 (Miss. 1995)(citing Ashley v. State, 423 So. 2d 1311 (Miss.1982); Hughes v. State,
401 So. 2d 1100 (Miss.1981); Williams v. State, 354 So. 2d 266 (Miss.1978)).

¶20. In addition to any probative value the photographs offered from showing the crime scene and the
cause of death, the photographs at issue here were clearly probative because they corroborated Pruitt's
confession. In his confession to Detective Ruspoli, Pruitt stated that he arranged Easterling's clothing after
killing her in order to suggest rape and thereby throw police off his trail. Since the photographs did have
probative value, the trial court did not abuse its discretion in admitting them into evidence.

      V. WHETHER SUFFICIENT EVIDENCE EXISTS FROM WHICH REASONABLE
      JURORS COULD HAVE FOUND PRUITT GUILTY OF MURDER.

      VI. WHETHER THE TRIAL COURT ERRED IN DENYING PRUITT'S MOTION FOR
      JNOV OR ALTERNATIVELY A NEW TRIAL.

¶21. These two issues can be analyzed in concert, as challenges to the sufficiency of the evidence
(implicated in motions for directed verdict and for JNOV) and challenges to the weight of the evidence
(which are implicated in motions for a new trial) raise similar issues. With regard to a motion for JNOV in a
criminal trial, we have said:

      This Court's standards of review regarding a denial of a judgment notwithstanding the verdict and a
      peremptory instruction are the same. Our standards of review for a denial of a judgment
      notwithstanding the verdict and a directed verdict are also identical. Under this standard, this Court
      will consider the evidence in the light most favorable to the appellee, giving that party the benefit of all
      favorable inference that may be reasonably drawn from the evidence. If the facts so considered point
      so overwhelmingly in favor of the appellant that reasonable men could not have arrived at a contrary
      verdict, we are required to reverse and render. On the other hand if there is substantial evidence in
      support of the verdict, that is, evidence of such quality and weight that reasonable and fair minded
      jurors in the exercise of impartial judgment might have reached different conclusions, affirmance is
      required. The above standards of review, however, are predicated on the fact that the trial judge
      applied the correct law.

Coleman v. State, 697 So. 2d 777, 787-88 (Miss. 1997).

¶22. In contrast, our standard of review for claims that a judgment is against the overwhelming weight of the
evidence is as follows:

      In determining whether a jury verdict is against the overwhelming weight of the evidence, this Court
      must accept as true the evidence which supports the verdict and will reverse only when convinced that
      the circuit court has abused its discretion in failing to grant a new trial. Only in those cases where the
      verdict is so contrary to the overwhelming weight of the evidence that to allow it to stand would
      sanction an unconscionable injustice will this Court disturb it on appeal. As such, if the verdict is
      against the overwhelming weight of the evidence, then a new trial is proper.

Dudley v. State, 719 So. 2d 180, 182 (Miss. 1998)(citations omitted).

¶23. The essence of Pruitt's argument is that his detailed jailhouse confessions could not support a guilty
verdict in the absence of any physical evidence linking him to the crime scene. However, Pruitt overlooks
the fact that his confession was corroborated by details of the crime scene which only police or the
murderer could have known (such as the instrument used or how Easterling's clothes were arranged) and
by the fact that the clothes he wore when committing the crime were later found where he claimed to have
disposed of them. In any case, viewing all the evidence in the light most favorable to the State and accepting
as true the evidence supporting the verdict, we must inevitably conclude that there was no abuse of
discretion by the trial judge and that Pruitt's multiple confessions provided sufficient evidence to support the
guilty verdict. This issue is also without merit.

                                               CONCLUSION
¶24. Based on the foregoing analysis, we conclude that Pruitt's trial counsel was not ineffective; that his
confessions were properly admitted (including the statement which implicated prior bad acts); that the trial
court did not err in admitting the crime scene photographs; and that denying Pruitt's motions for directed
verdict, for JNOV and for a new trial was proper. Therefore, the judgment of the Harrison County Circuit
Court is affirmed.

¶25. CONVICTION OF MURDER AND SENTENCE OF LIFE IMPRISONMENT IN THE
CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, WITHOUT
PROBATION OR PAROLE, AFFIRMED.

     PITTMAN, C.J., McRAE AND SMITH, P.JJ., WALLER, DIAZ, EASLEY, CARLSON
     AND GRAVES, JJ., CONCUR.

1. The original motion for a new trial was filed on January 26, 1990, by Pruitt's trial counsel. The amended
motion was filed on February 20, 1992, by Pruitt's second attorney. This motion was overruled on January
6, 1997. Pruitt's notice of appeal was filed by a third set of attorneys on February 4, 1997. The record
does not explain the unusual delay in this case's direct appeal, particularly in the five-year delay between
filing of the amended motion for a new trial and the order overruling it.